OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




Iiooorabl.li&xm     Dou&t~
county Attora~ey
Uvalde, Count],    _.




                                               1941,   you further   statot
              *Perhe+       1’ did not ataka 4 question olear
      enough.         Tztr,mlrport property ia outdda.et    the
      lirttits of tbo .Ituniol.pal corporfibloa     ot Uvalde,
      and althln the county of.Uvalde,          ona my quastlon
      la, ~vhsthor or not sta.te offfoers,        suoh 60 the,
      aberiIf       of ~Uvelde County, have the right ta make
      arrsete upon this property fmviolattfon            of thr
      leaal Code.”
Ronorable    Dose Doughty, I’age Z


             Artlclo   1,. %OtiOn      8, CliUU~    17 Or the   i.kIited Statoe
COIlStitUtiOA    provideat

              ‘To exorcise    exolueive Legislation    in all,
        Cmer whetaosver, over euoh ~lmtriot         (hot ex-
        oeedfng    MA  BLlleo 8quaro) aa may, by Ceselon of
        particular    States, and the ;rooepttmoe of Congreee,
        boooae the Yeat of the Ooturnmentof the United
        Statoa, and to axsmise lik6 kuthority over all
        P1ac.a purehaeod by the Consent of the L&816-
        tars oitha     State In whioh tho &mm shall be, for
        the &sction    or Porta,    Ma~atinma,      hvmnala,    dook-
        Tartlu, and other    nee5ful    Duildings~--md-
           Artlclor SP42-sUt3, lnoltaelve,   karlas  CiTll stat-
utsa,  19z5, dsel with the eaqulsttion    of land in Texas by the
Paderel Government for yederal use.
             Article   52348, ~upra,     povidsr:
               *The United Statua Gowmmnnt       thmugh ltn
        3ropsr egnnt any puxck.srs, eoquire,      hole, own,
        acoupy end poqi~esa suoh lande within the limits
        of thie Stats as it deem expedient and say aask
        to oacu~y end ho15 ae sites on rhioh       to eroot
        and matntaln light houses, fortn, ;7illtary sto-
        1~ions, ~op~~zlties, a~rsemls, dock ynrde, oustom
        house8 , pmt offiaer      and all other needful pub-
        lic bulldin@,     and for the p~rpooe or sreotihg
        end ccnstruotlng     looks and dam, for the etraight-
        enin@ of atrscme by ranking outoffe,      building
        levees,   or for the ereotlon of any other atruc-
        turds or l~provcaments     that may become necsssury
        in Eeveloping or k~provlng the v+atomay8, river6
        and harbors of Taxes and the consent of the Legla-
        lclturo is hereby ergreasly divea to any euoh
        -purchase or aoq4eitfon      made in sooordanee wlth
        the 7rorlLsl~1 of this lcw.”         ,I
             Article   6247,   supa,     rea5aa
                Y4henevcr the United Btstoe shall aaqrtlre
        rnp lnuQe under thl.8 title,      and shall desire    to
        sat&tire   asnstlCuClcna1   jurisdlatlou    over such
        lands for any purpoas authorized         herein, it shall
        be lawful for the Governor,        in the ncme and in
        tecri3.f of the Mate,     to cede to the United States




                                                                                       /’
                                                                                        /
                                                                                  /’
                                                                   I        1
:ic:crrab.la   20~s   Coughty,   Page   3



        3rolusivs Jurladlotion      over any lcsde 80 aoqulred,
       wbec applloetion       map be made to blm for l&t pur-
        ;0338,  wBioh spplloation    ahall be in nritlng and
        sc00x;paclled   with the proper aridonce 0r such ac-
        ~ulcltlon,     duly authontlcated and racorded,       boo-
        talni.ng or having annexed thereto,        an aocorati
       ~Isscrlptlon by metes and bounds of the lands sought
       to be oedrd. No auoh cession          shall aver be !uads
       exaeyt upon the exprsae oondltioa          that thla 9tate
       ehnll rstain ooaourrent       jurladlotlon    with the
       Unltsd    3tate8   over eYery portion     of the lbnda 80
       ceded, so far, that all prooeea, civil           or orim-
       lzal issuing under the authority          or thle State
       or any of the court8 or jud~lclal offloers          thereor,
       i.%y be exeoutod by the proper oriioers          of the
       State,    upon any yerson aarenablr to the name wlth-
       ir. the llxlts     of the lend 80 ceded, 15 like manner
       and like 0rrO0t km ir 50 euoh oa~eion had taken
       ;ilnoe; and euoh oondltloa       shall be inserted in
       auoh ifistrument or oession.~~
            In the case or Curry V. state,      (court 0r Crlnrlnol
&m&la),     12 3. ‘:I. -‘(Ed) 798, the court, in pneelrig upon
‘i:hetr)m a Stats oourt had jurlrjdlotion     over an offense cow
mlttcd within the bouodarlorr of a nilikary        reservetlon,
a&id;
               *.          Under the 1anguai;e of the
        United S71 P. 34". 549; United &ate6 1T. Halt (C. C.)
        168 F. 1.41, juwent       afflmod 218 If.9. 245,
       31 2. ct. 2, 34 L. rr’d. 1021, 2.0 AM. C&vi. Il36;
       5eo    annotstlone   to above olause Or United Statee
       CcnstltutlOn, Vol. 10, U. Se COrnpiledStatutsn
       1816, b*glnning at page 13514, *are             ruii ool-
       lation     or euthoritiea    will be found.




                                                        /     I
                                                                                                            ,
                     authorltlaa
                         ‘All     uniformly hold that the
          United -9tatee government   harr sovereign euthor-
          lfy and 4%4lualve jarledfatfon     ovai all hitar
          acquired              anduasd by lt~ roc oaa or the purposes                                      I
          msntionad In             the United Stat.8 Comitftutlon,   in
          all  oaeoa where juriaQi0tion     has barn axpreo817                                              /
          oedad  by the atate    or where aaao exlat8   br
          naoaaear~ htplioatioo     arising mt+iaon;lent or
          the at&a    to the purcht16o of auoh land.,   In
          either or mob oaoea the right to proeroute end                                                    I
          punleh for orimo lxiaaa on17 in the Ualtad                                                        ,
          States gwornm4nt.      ., . .*                                                                    !
                         Qpfnlon   NO. Q-3318      or    trda   department        holds           that ii
    a dead      or       assalon   of unllmltad         Iurisdlotion       over    an       ha3      aam~
    has  baon exeouted by the Govexviir ot the       of Taxes-to   -   State
    t&e United Statee Qorarnmont as provided by Artlolea bZ4E to
    i347, lnclualve,   Revised Civil 8tetutea. lW?b, that the Fed-
    eral Wverxsmtxt would haWe oozaaplets and 6%olusivs   leglalntite
    control and~Jurlsdlctlon    over orronaea oommittad on said
    railitary yaumts mid that tha eat4 .or ,beer by tha Army oanteoa
     to aoldlera a&d such prinda wouLd not be amenable:~tp the
    laws 0r the state or Texas.      Thla oplnlon Z!Wiber holds that
    lr euoh deed or eabalon had not been exeouted In tha manner
    required   by the atatutoa,   the aale or bear bn auoh milibsry
    ground8 would be ‘a riolatlon    or the Terns Llqaor Control Act.
    .:GOeaoloae. herewith a 8opy of said opinion for your inform-
    t1on*
                You do not etato ia your letter  whethsr or not the
    Covernor      the Stata or Tsxaa has erecut&d a deed or oeaslon
                     or
    or Juriedlctlon   over .mid property to the Fodsral Govarnaent.
    It eeeza readily apparent irQln ycur latters3, horSeTOC, that                                               :
    this ha8 not’boen dfme.
                         Ke wieh to call.       your pert~louler        ~etteati~on to the
    r0ii0rring           portion   or Artiale      3847, suwa;.




I                    -                                                                  I
                                                                              : .--
                                                                                      53.




     within ths         limlta   of the lend so aeded, in
     be    BEMBr          and lik e 0 iea aa 5.r no UUChotm-
      h
      aion a                                          aon    on 9
      69 f5serted         in sues instrument          of oessirm.*

              It ia apparent        tram the above quoted motion           that
shherltt# aad other pesos OfflO6r8 have the right    t0 8ervb
and exeoute  orixilcal ~?roarae , ouch aa warrants of nrrsmt,
on Iro>erty     tiara       jurisdlotlGa     har been aeded to the Pedsrti
“S0voriment    m&er      hs,foL3    tie47,   supra.

              me aJlaw8r your quastlon           88 followsr
           1.   The sheriff   or other peaoe oilloer my execute
8 larrful rrsrmnt of armat upon a penon in tha grounds uad
granieer of said airport    i’Or en ofream aoumltted off of said
primiieny, regardlsm6 or whether or not a proper deed or OOB-
aion of jurladiotion   hao been mado to the Federal Government.
           2.   IS a proper deed of osssion ham been made to
the Federax Clowmmint    the aherift or other paaos OffiOeX
zmp not lawfully arrest a person for an offense aoramittad
oa 2hs Eroua end medsua ok uaid LtlfDort.

           3.   If no proper deed  of araslon has been made a8
rbom outlined.    the shnriff  or other peaoa offiosr8 may make
lawrul arrarts-for   otfenmr coxmltt~d on the mound8 and
pras?iesr of aaid airport.




                                                                 3’s. J. F~tnni~g
                                                                       Assintent